In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-22-00020-CV


     NORTHWEST TEXAS HEALTHCARE SYSTEM A/K/A NORTHWEST TEXAS
       HOSPITAL AND UNIVERSAL HEALTH SERVICES, INC., APPELLANTS

                                                 V.

                              JANET MARIE ERWIN, APPELLEE

                            On Appeal from the 320th District Court
                                      Potter County, Texas
             Trial Court No. 110,200-D-CV, Honorable Pamela C. Sirmon, Presiding

                                           July 25, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


       Northwest Texas Healthcare System a/k/a Northwest Texas Hospital and

Universal Health Services, Inc.1 (“NWTHS” or Hospital) appeals from an order denying its

motion to dismiss under the Texas Medical Liability Act (“TMLA”). Janet Marie Erwin, a

patient in the Hospital’s emergency room, filed suit against NWTHS after she was



       1 According to NWTHS’s Motion to Dismiss, Appellee, Janet Marie Erwin, agreed not to pursue her
claims against Universal Health Services, Inc.
assaulted by another patient. Contending her claims were health care liability claims

under chapter 74 of the Texas Civil Practice and Remedies Code, NWTHS filed a motion

to dismiss because she failed to serve an expert report as required by statute. The trial

court denied NWTHS’s motion. The Hospital appealed, urging the same contention. We

reverse.

       Background

       On the morning of February 14, 2019, Erwin arrived by ambulance at the

emergency room at NWTHS for treatment after she experienced trouble breathing.

Hospital staff admitted her into a room and conducted their initial triage of her. While she

awaited assignment to a less temporary hospital room, another patient, Thaddaeus

McLaughlin, entered Erwin’s room. Ostensibly under the influence of methamphetamine,

he acted like he had a knife, grabbed Erwin around the neck, choked her, and yelled, “I

have a hostage” and “I’m going to cut her throat.” A third patient then entered the room

and “body slam[med]” McLaughlin to the ground.           Police responded and removed

McLaughlin.    Nurses then “scrambled” to get Erwin out of the room and place her

elsewhere.

       Erwin filed criminal charges against McLaughlin.       She also filed suit against

NWTHS, alleging negligence. She asserted that McLaughlin appeared to have been

under the influence of methamphetamine the day he confronted her and that this was

known or should have been known by the hospital staff. Consequently, the Hospital both

had and breached a duty to provide a safe room for her while receiving medical care and

treatment. NWTHS joined issue and unsuccessfully moved to dismiss, as mentioned

earlier.


                                             2
       Authority

       The central inquiry is whether Erwin’s claim is a health care liability claim under

chapter 74 of the Texas Civil Practice and Remedies Code. Because this case requires

us to interpret the statute to determine whether Erwin asserts such a claim, our review is

de novo. Loaisiga v. Cerda, 379 S.W.3d 248, 254–55 (Tex. 2012).

       Next, section 74.351 of the TMLA requires a plaintiff, in cases involving a health

care liability claim, to serve the defendant with one or more expert reports, on or before

the 120th day after the defendant’s original answer is filed. TEX. CIV. PRAC. & REM. CODE

ANN. § 74.351(a). If the plaintiff fails to do so, statute mandates that the cause be

dismissed with prejudice. Id. § 74.351(b)(2). The requirement applies only to a health

care liability claim, and the latter consists of “a cause of action against a health care

provider or physician for treatment, lack of treatment, or other claimed departure from

accepted standards of medical care, or health care, or safety or professional or

administrative services directly related to health care, which proximately results in injury

to or death of a claimant, whether the claimant’s claim or cause of action sounds in tort

or contract.” Id. § 74.001(a)(13). From this definition, the Supreme Court distilled three

components for such a claim. They are that: (1) a physician or health care provider be a

defendant; (2) the claim concerns treatment, lack of treatment, or a departure from

accepted standards of medical care, or health care, or safety or professional or

administrative services directly related to health care; and (3) the defendant’s act or

omission proximately caused the injury to the claimant. Psychiatric Sols., Inc. v. Palit,

414 S.W.3d 724, 725–26 (Tex. 2013) (quoting Tex. W. Oaks Hosp., LP v. Williams, 371

S.W.3d 171 (Tex. 2012)). Only the second is at issue here.


                                             3
        Erwin characterizes her claim as one for “premises liability.” That is, she likens it

to a landowner neglecting to provide adequate security against a third party’s criminal

conduct per Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d 749 (Tex. 1998).

Though criminal conduct may be involved here, her characterization of the action is

inaccurate. Analysis reveals it to be a health care liability claim.

        We start with her pleadings. In them, she averred that: (1) McLaughlin either was

on methamphetamine, coming off the drug, or experiencing withdrawal symptoms; (2)

hospital staff knew or should have known this; (3) McLaughlin assaulted and battered

Erwin after undergoing observation in the ER and while awaiting another room

assignment; (4) the Hospital and its staff “should have provided a safe room for [Erwin]

and her daughter”; and (5) “Mr. McLaughlin was under the care and control of the hospital

and staff.” If nothing else, these accusations implicate the Hospital’s compliance with

safety standards viz-a-viz patients over whom the Hospital assumed the provision of

medical attention. Furthermore, a claim based on a departure from such standards

constitutes a health care liability claim when a “substantive nexus” exists between those

standards and the provision of health care. Ross v. St. Luke’s Episcopal Hosp., 462

S.W.3d 496, 499 (Tex. 2015).2 That Erwin had appeared at the hospital for medical

attention, had been admitted by the hospital for medical treatment (i.e., was an actual

patient), was inside an ER room awaiting other accommodations when the alleged assault


        2 Factors to consider when assessing the existence of the requisite nexus include whether (1) the

alleged negligence occurred in the course of the defendant’s performing tasks with the purpose of protecting
patients from harm; (2) the injuries occurred in a place where patients might be during the time they were
receiving care, so that the obligation of the provider to protect persons who require special, medical care
was implicated; (3) the claimant was in the process of seeking or receiving health care when the injury
occurred; (4) the claim is based on safety standards arising from professional duties owed by the health
care provider; and (5) the alleged negligence occurred while the defendant was taking action or failing to
take action necessary to comply with safety-related requirements set for health care providers by
governmental or accrediting agencies. Ross, 462 S.W.3d at 505.
                                                     4
transpired, and was assaulted by another patient apparently there to receive medical

treatment establish the requisite nexus between the safety protocols and provision of

health care.

       Indeed, the circumstances at bar differ in no meaningful respect from those in

Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842 (Tex. 2005). There, a patient in

a nursing home sexually assaulted another patient. Id. at 845. The Texas Supreme Court

viewed the victim’s ensuing suit and causes of action as departures from accepted

standards of professional health care and safety. Id. It reasoned that the supervision of

the victim and assailant were inseparable from the health care and nursing services

provided to the victim. Id. at 849. Given that, the claims fell within the scope of the TMLA.

Id. at 845. As the court observed, “[h]ealth care staff make judgments about the care,

treatment, and protection of individual patients and the patient populations in their

facilities based on the mental and physical care the patients require.” Id. at 850. “The

health care standard applies the ordinary care of trained and experienced medical

professionals to the treatment of patients entrusted to them.” Id.

       Emergencies come in many guises. Those appearing in a hospital’s emergency

room at any particular time may suffer from a myriad of differing ailments. And, those

ailments may be physical or mental. Moreover, one does not engage in speculation by

recognizing that this mix of patients may appear at an emergency room’s threshold at the

same time. It is “an emergency room” after all, and emergencies do not take numbers to

await occurrence and attention. Thus, reason compels that professional staff present at

the facility must exercise their independent medical judgment and training when




                                             5
determining how and when to treat the differing patients within its confines. Again, the

Supreme Court acknowledged as much in Diversicare.

      Here, Erwin entrusted herself to the medical care and protection of the Hospital

and its staff, just as did the victim in Diversicare. She had submitted herself to their

judgments about care, treatment, and protection in relationship to other patients and the

mental and physical care required by her and other patients. As in Diversicare, the

Hospital’s supervision of her and her assailant were inseparable from the purpose

underlying their presence in the hospital, that purpose being the provision of health care

services. So, what was said and the conclusion reached in Diversicare control here.

      Nor can we ignore the similarity between the circumstances here and those in

Wilson N. Jones Mem’l Hosp. v. Ammons, 266 S.W.3d 51 (Tex. App.—Dallas 2008, pet.

denied). Like Erwin, Ammons appeared in the emergency room for medical treatment

and suffered an attack by a mentally troubled patient. Id. at 53–54. The court observed

that “the decision as to how and where to hold [the psychiatric patient] until he could be

transferred for further treatment was a ‘health care’ decision.” Id. at 64. “Because the

critical acts alleged by Ammons focus on alleged failures with respect to that health care

decision, proving any of Ammons’s claims would require establishment of the standards

of care regarding the supervision and restraint of psychiatric patients.”       Id.   And,

establishing those standards would require expert testimony. Id. These circumstances

led the court to conclude that “Ammons’s negligence claims [were] ‘so inextricably

interwoven with the rendition of health care services’ that such claims constitute health

care liability claims.” Id. The same can be said of Erwin’s assailant. While awaiting

treatment in an emergency room, he experienced a psychotic episode caused by


                                            6
methamphetamine or drug withdrawal, or so she suggests. How a medical facility and its

personnel deal with such a patient would reasonably implicate standards of care

regarding the supervision and restraint of them.          Establishing those standards and

illustrating compliance or noncompliance would also entail the proffer of expert testimony.

This means that Erwin’s claim of negligence, like Ammons’s, also is inextricably

interwoven with the rendition of health care services. So, Ammons too supports our

conclusion that Erwin’s complaint fell under the umbrella of a health care liability claim.

       As for Erwin’s reference to Belmont Vill. Hunters Creek TRS, LLC v. Marshall, 634

S.W.3d 115 (Tex. App.—Houston [1st Dist.] 2020, pet. denied), we find that case readily

distinguishable. It involved the rape by an employee of a resident in an assisted living

facility. Id. at 119. Yet, the facility contracted to forgo the provision of health care services

to the resident. Id. at 126–27. Simply put, the facility provided the victim a place to live,

not a place to receive medical or health care treatment. Here, though, Erwin suffered her

assault while at a hospital to receive medical attention and after it admitted her for such

treatment. A liberal reading of her complaint also indicates that her attacker was present

at the facility to receive medical treatment for a condition triggering a mental episode and

resulting in the attack. So, unlike the situation in Belmont, medical treatment underlies

the reason for Erwin and her attacker encountering each other.

       In short, the dispute between the parties concerns the appropriate standard of care

owed to a patient, the services and supervision necessary to satisfy the standard, and the

standard’s breach. The Hospital’s training and staffing policies coupled with protocols

implicating the supervision and protection of its patients from other patients serve as

integral components of the health care services Erwin sought. Thus, we conclude that


                                               7
Erwin’s cause of action fell under the umbrella of a health care liability claim. Accordingly,

she was required to comply with the expert report requirements in section 74.351(a) and

was subject to the dismissal requirement in section 74.351(b).

       The trial court erred in denying the statutory mandate to dismiss. We sustain

NWTHS’s issue, reverse the trial court’s order and render judgment that Erwin take

nothing from the Hospital and staff she sued. We also remand the cause for further

proceedings regarding the award of costs and attorney’s fees. See TEX. CIV. PRAC. &

REM. CODE ANN. § 74.351(b)(1) (stating that if “an expert report has not been served within

the period specified by Subsection (a), the court, on the motion of the affected . . . health

care provider, shall, subject to Subsection (c), enter an order that . . . awards to the

affected . . . health care provider reasonable attorney’s fees and costs of court”).




                                                         Brian Quinn
                                                         Chief Justice




                                              8